Francis E. Sweeney, Sr., J.,
dissenting. I respectfully dissent from the judgment of the majority. For all of the following reasons, I believe that the court of appeals’ judgment should be reversed and that judgment should be entered in favor of Miami University.
Strong public policy considerations and case law have established a duty on employers to provide a safe work environment free of sexual harassment for its employees and, thus, employers may be held liable for failing to take corrective action against an employee who poses a threat of harm to fellow employees. Kerans v. Porter Paint Co. (1991), 61 Ohio St.3d 486, 493, 575 N.E.2d 428, 433. See, also, Helmick v. Cincinnati Word Processing, Inc. (1989), 45 Ohio St.3d 131, 543 N.E.2d 1212. In Kerans, the Ohio Supreme Court stated that “ * * * where an employer knows or has reason to know that one of his employees is sexually harassing other employees, he may not sit idly by and do nothing. The appropriate response, which may range in severity from a verbal warning * * * to a firing, will depend on the facts of the particular case. * * * ” Kerans at 493, 575 N.E.2d at 433-434.
Federally, courts have held that, in Title IX cases, educational institutions are liable upon a finding of sexual harassment perpetrated by a supervisor if an official representing the institution knew or should have known of the harassment’s occurrence, unless the official can show that appropriate steps were taken to halt the harassment. Lipsett v. Univ. of Puerto Rico (C.A.1, 1988), 864 F.2d 881, 901, citing Meritor Sav. Bank, FSB v. Vinson (1986), 477 U.S. 57, 106 S.Ct. 2399, 91 L.Ed.2d 49.
Title IX of the Education Amendments of 1972, as found in Sections 1681 et seq., Title 20, U.S.Code, requires public institutions of higher learning to comply with United States Department of Education guidelines designed to eliminate discrimination. On May 9, 1980, the United States Department of Education promulgated guidelines designed to eliminate discrimination based upon sex in federally assisted educational institutions. Section 106.1 et seq., Title 34, C.F.R.
In response to a study in 1980 by the federal Equal Employment Opportunity Commission on sexual harassment and to comply with United States Department *61of Education regulations under Section 106.8, Title 34, C.F.R., Miami University drafted a policy prohibiting sexual harassment for the University and procedures implementing that policy. The University’s board of trustees passed a resolution approving the University’s policy, which is contained in Section 3.211 of the Miami University Policy and Information Manual. Miami University was at the leading edge in the developing law on sexual harassment when it created this sexual harassment policy and disciplinary procedure. On October 29, 1981, the University placed all employees on notice of how seriously it viewed the new policy when it published the substance of its policy prohibiting sexual harassment in the Miami University Report, which is the University’s faculty and employee newspaper.
In this newspaper, the University stated its position that “employees and students should have a working and learning environment free from intimidation, hostility, or other offensive conditions.” The University enacted this policy to protect its employees and students against such offensive conduct and to discipline the wrongdoers.
The guidelines of the grievance procedure referred to in Section 3.211 for sexual harassment complaints concerning faculty members are contained in Section 3.71 of the University’s manual. The regulations and procedures implementing the policy found in 3.211 of the manual are contained in 3.212 of the manual. Sections 3.212(A)(1) and (2) of the University’s manual identify what the United States Supreme Court in Meritor Sav. Bank, FSB v. Vinson, supra, at 65, 106 S.Ct. at 2404-2405, 91 L.Ed.2d at 58-59, called quid pro quo sexual harassment. Section 3.212(A)(3) identifies what the United States Supreme Court in Meritor termed “hostile environment” sexual harassment. Id. at 65,106 S.Ct. at 2405, 91 L.Ed.2d at 59.
In contrast to Sections 3.211, 3.212 and 3.71 of the manual, Section 3.555 is a tenure provision which addresses general causes for termination of tenure. In Rehor v. Case W. Res. Univ. (1975), 43 Ohio St.2d 224, 230-231, 72 O.O.2d 127, 131, 331 N.E.2d 416, 421, this court discussed the purpose behind tenure as ensuring that a professor “ * * * will not lose his job for exercising academic freedom, namely, his rights to teach, to think and to speak in accordance with his conscience * * *.” See, also, Keyishian v. Bd. of Regents (1967), 385 U.S. 589, 87 S.Ct. 675, 17 L.Ed.2d 629. Thus, Section 3.555 is clearly designed to protect an employee from losing his tenure for exercising these freedoms.
Sections 3.211, 3.212, and 3.71 were created subsequent to the tenure provisions to specifically address the grievance process and disciplinary procedures for sexual harassment cases. These sections apply to all employees, including tenured employees. Section 3.211 of the manual states that “sexual harassment shall not be condoned” and that “[i]ndividuals found to be in violation of this *62policy shall be subject to appropriate disciplinary action, including written warning, suspension, or dismissal, within the guidelines of the grievance procedure of the appropriate authority.” (Emphasis added.) The hearing and appeal procedures are contained in Section 3.71, and the decision on appeal is “final” under Section 3.71(G). Section 3.71 is incorporated by reference in Sections 3.211 and 3.212. These disciplinary procedures do not implicate any right to a hearing under Section 3.555, and, in fact, since a decision on appeal is final, an employee should be aware that he is not then entitled to a separate hearing under Section 3.555.
In the present case, Chan’s hearing convened on May 7, 1990 and lasted four days. During that time, six -witnesses testified on behalf of the complainant and nine testified for Dr. Chan. Forty separate exhibits were presented at the hearing. The committee exercised its discretion and rejected some of the documentary and testimonial evidence.
On June 5, 1990, the hearing committee found that Chan engaged in both quid pro quo and hostile environment sexual harassment in violation of the University’s policy prohibiting sexual harassment under Section 3.211 of the manual as incorporated in Section 3.21(A). The acting vice president and provost, Joseph T. Urell, reviewed the committee’s findings as required under Section 3.71(E), examined all documentation accepted into evidence by the committee, met with the committee to discuss the evidence heard and conclusions reached, and listened to relevant sections of the thirty-three hours of audiotape from the hearing. Dr. Urell later testified, in the Court of Claims, that Chan’s sexual harassment was “blatant” and “was a very serious matter that constituted a grievous abuse of power.” Further, he testified that “[i]t was also a case in dealing with an individual who was particularly vulnerable, an individual who was a foreign student.” From this review, Dr. Urell made a determination that this conduct warranted Chan’s termination from the University.
Based on the strong public policy against condoning such egregious conduct, it is unfortunate that the majority refuses to support the University’s scrupulous application of this disciplinary procedure as to Chan. Clearly, Chan’s conduct of engaging in both quid pro quo and hostile environment sexual harassment against a female graduate student was precisely the type of conduct which the disciplinary procedure was designed to protect the community against. Furthermore, Chan’s termination was an appropriate penalty here considering the seriousness of the crime committed by him. The majority’s decision effectively neutralizes the University’s sexual harassment disciplinary procedure by allowing the wrongdoer to avoid the force and effect of the procedure’s penalty determination.
*63Chan’s tenure as a professor was not a vested right exempt from standards of employee conduct. See Rehor, supra. As part of his employment with the University, Chan was aware that he was subject to the responsibilities and obligations outlined in the University’s Policy and Information Manual. The manual in conjunction with Chan’s annual letter of appointment amounted to his contract with the University, setting forth the general conditions of employment. Chan has admitted that he maintained a copy of the University manual from the beginning of his employment. Chan admits he was aware that he was obligated to adhere to the University’s policy prohibiting sexual harassment. Furthermore, Chan was aware that formal procedures existed to address the charge of sexual harassment, and that if he were found guilty, he could receive the discipline of termination. Moreover, Chan admits that any penalty levied against him would be taken as a result of the sexual harassment grievance procedure and hearing committee and review process. Since it is undisputed that Chan knew he was subject to the sexual harassment policy and disciplinary procedure as part of his contract with the University, and that a finding of guilty could result in his termination under the disciplinary procedure, Chan should not now be allowed to avoid being subject to the University’s decision. Such a result not only goes against public policy and Chan’s contract with the University, but it could also deter future victims of this heinous conduct from raising complaints if they believe they have no meaningful recourse. Furthermore, failing to uphold the University’s policy and disciplinary procedure could subject the public institution to charges by victims when the victim’s complaints are not adequately resolved by the University.
In addition, Chan waived any rights under Section 3.555 of the manual, as he never objected to the Section 3.71 disciplinary procedure being used against him and the potential that it could result in his termination.
Chan was evidently aware of the Section 3.555 Committee on Faculty Rights and Responsibilities due to a previous disciplinary procedure. However, at no time throughout the seven-month sexual harassment disciplinary process did he ever request a hearing under Section 3.555. Likewise, he never objected to the absence of paid outside counsel. Chan stipulated that Gary Hunter, the University’s affirmative action and human resources officer, met with him in January 1990, and explained to him the disciplinary process and the penalties that could be taken against him. Chan stipulated that he knew he could be terminated as a result of this sexual harassment policy and disciplinary procedure. Even on appeal, Chan never raised any right to a second hearing under Section 3.555, nor did he object to the absence of paid outside counsel. Instead, Chan waited until he filed a lawsuit in the Court of Claims to raise a right-to-counsel issue. In waiting so long, Chan waived his right to now raise a constitutional challenge. *64See South-Western City Schools Bd. of Edn. v. Kinney (1986), 24 Ohio St.3d 184, 24 OBR 414, 494 N.E.2d 1109.
Moreover, even if Chan did not waive his constitutional challenge, Chan’s argument that the Fourteenth Amendment Due Process Clause of the United States Constitution required that he have a right to paid outside counsel is without merit. Due process requires that the state give an individual notice and a fair hearing when it is depriving that individual of a property interest. Goldberg v. Kelly (1970), 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287. Whether a hearing is fair is determined by courts on a case-by-case basis. Mathews v. Eldridge (1976), 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18.
While this court has not previously addressed the issue of a college professor’s right to counsel at a due process hearing, federal courts addressing this issue have found that a university’s failure to provide college professors with the right to retain counsel did not violate due process. Frumkin v. Bd. of Trustees (C.A.6, 1980), 626 F.2d 19; Toney v. Reagan (C.A.9, 1972), 467 F.2d 953. See, also, Rosewitz v. Lotting (C.A.10, 1982), 689 F.2d 175; Rodgers v. Norfolk School Bd. (C.A.4, 1985), 755 F.2d 59; Chung v. Park (C.A.3, 1975), 514 F.2d 382; Downing v. LeBritton (C.A.1, 1977), 550 F.2d 689; Yashon v. Hunt (C.A6, 1987), 825 F.2d 1016; Crook v. Baker (C.A6, 1987), 813 F.2d 88. The courts distinguish between the status of welfare recipients, such as in Goldberg v. Kelly, and university professors or other similarly situated employees. Discussing this distinction, the Ninth Circuit in Toney v. Reagan, supra, at 958, stated that “ * * * welfare recipients dealing with state officials are in a class far more likely to be in need of the services of counsel than college professors dealing with their peers.” In finding that there was no right to counsel, the court held: “In the absence of a showing of special circumstances in this case requiring the presence of counsel, we are unwilling to invalidate the state procedures on this ground.” Id. Likewise, in Frumkin v. Bd. of Trustees, supra, the Sixth Circuit found that a restricted right of counsel did not deprive a tenured professor (terminated for unprofessional conduct, among other things) of his procedural due process rights. As there was no indication that the expansion of the lawyer role would have been a significant benefit to the professor, the court declined to “force the internal academic affairs of Kent State University into an adversary mold resembling a criminal trial.” Frumkin, supra, at 22.
Applying the above federal precedent to the present case, I believe that Chan was given a fair hearing that did not deprive him of his procedural due process rights. The record demonstrates that, while Section 3.71 does not entitle Chan to outside counsel, nevertheless, in this case Chan received all the benefits of outside counsel and, thus, was not prejudiced. Chan was represented by Professor Wayne Staton, who served as his chosen counselor for the formal *65hearing. Staton was also Chan’s personal attorney during that time period. Chan has stipulated that Staton performed every function that outside counsel would have performed, including conducting direct and redirect examinations, making opening and closing arguments, and raising objections on behalf of Chan. Accordingly, there is no indication that Chan would have received any significant benefit had he been allowed paid outside counsel. See Frumkin v. Bd. of Trustees, supra. Thus, Chan’s claim that he was prejudiced due to his inability to hire outside counsel is completely without merit.
Based on the foregoing, I believe that the court of appeals’ judgment should be reversed and, accordingly, judgment should be entered in favor of Miami University.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.